

116 S1373 IS: Search Now, Inspect For Fentanyl Act of 2019
U.S. Senate
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1373IN THE SENATE OF THE UNITED STATESMay 8, 2019Mr. Cassidy (for himself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the United States Postal Service to enter into an agreement with U.S. Customs and Border
			 Protection to train employees of the Postal Service to identify illicit
			 packages.
	
 1.Short titleThis Act may be cited as the Search Now, Inspect For Fentanyl Act of 2019 or the SNIFF Act.
		2.Training United States Postal Service employees to identify illicit packages
 (a)In generalChapter 4 of title 39, United States Code, is amended by adding at the end the following:  417.Training employees to identify illicit packages (a)DefinitionsIn this section—
 (1)the term covered package means a package that— (A)originated outside the United States; and
 (B)is addressed to a location within the United States; and (2)the term United States includes any territory or possession of the United States.
 (b)TrainingThe Postal Service shall enter into an agreement with the Commissioner of U.S. Customs and Border Protection under which U.S. Customs and Border Protection provides enhanced training to each employee of the Postal Service who works at an international service center that processes inbound international mail to enable the employee to—
 (1)identify covered packages in which the employee may have reasonable cause to suspect there is merchandise that was imported contrary to law, including matter that is nonmailable under section 3001; and
 (2)alert U.S. Customs and Border Protection to each covered package identified under paragraph (1) so that an employee of U.S. Customs and Border Protection may search the covered package..
 (b)Technical and conforming amendmentThe table of sections for chapter 4 of title 39, United States Code, is amended by adding at the end the following:
				417. Training employees to identify illicit packages..
 (c)Authorization of appropriationsThere are authorized to be appropriated to U.S. Customs and Border Protection such sums as may be necessary to provide the training described in section 417(b) of title 39, United States Code, as added by subsection (a).